Title: From Benjamin Franklin to Creuzé, 14 February 1784
From: Franklin, Benjamin
To: Creuzé, ——


          
            Sir,
            Passy, Feb. 14. 1784
          
          I received the three several Letters you did me the honour of writing to me on the Subject of the Aerostatic Machines, and the means of directing their Motion. The Academy of Sciences having appointed a Committee to consider that Subject, I thought I could not better dispose of your Papers than by communicating them to that learned Body, especially as I have too much Business on my hands to permit my giving that Attention to the Examination of your ingenious Project which its Importance demands. I have the honour to be, Sir,
        